 Case 6:20-cv-01433-PGB-GJK Document 4 Filed 08/19/20 Page 1 of 1 PageID 43




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

TIM FOOTE,

                       Plaintiff,

v.                                                Case No: 6:20-cv-1433-Orl-40GJK

TRANS UNION LLC,

                       Defendant.


                                ORDER OF REFERENCE
      This case is hereby referred to the Magistrate Judge for case management, ruling

on all non-dispositive motions, and the issuance of Report and Recommendations on

dispositive motions.

      DONE and ORDERED in Orlando, Florida on this 19th day of August 2020.




Copies furnished to:

Counsel of Record




                                          1
